Citation Nr: 0423132	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  96-23 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 2, 1991 
for the grant of service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 until 
January 1966.  

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 1996 
rating decision of the VA Regional Office (RO) in St. 
Petersburg, Florida that established service connection for 
PTSD, and assigned an effective date of September 6, 1991 for 
service connection of the grant.  The veteran appealed the 
effective date of the award.

The case was remanded by a decision of the Board in July 
2000.  In January 2001, the RO assigned an effective date of 
January 2, 1991 for the grant of service connection for PTSD.  
The veteran continued his appeal.  

In an ensuing decision, the Board denied the claim of an 
earlier effective date for the grant of service connection 
for PTSD.  The veteran appealed the matter to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2003, the parties to the appeal filed a joint motion 
for remand and to stay proceedings for consideration and 
application of the Veterans Claims Assistance Act of 2000 
(VCAA) Pub.L.No.106-475, 114 Stat. 2096 (November 9, 2000) to 
the claim.  By Order dated in July 2003, the Court granted 
the motion, vacated the Board's decision, and remanded the 
case to the Board for further action in accordance with the 
Order.  

Subsequent to the Court's Order, the veteran submitted 
additional clinical records without a waiver of initial 
review by the RO.  However, this evidence is duplicative of 
records previously considered.  Thus, initial review by the 
RO is not required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Board points out that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002) was promulgated which obligates VA to heighten its duty 
to assist the veteran.  In this regard, the Board points out 
that the basis for the joint motion to vacate the prior Board 
decision was because the duty-to-assist notification did not 
adequately convey to the appellant what the evidence had to 
show for a favorable resolution of the claim, and the 
allocation of the burden of producing evidence; that is, 
which evidence VA will obtain and which evidence the veteran 
must provide in support of his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO should thus 
provide the veteran with the appropriate notice under the 
VCAA.

Additionally, review of the entire record discloses that 
following a rating decision in March 1997 granting service 
connection for a right foot condition rated 10 percent 
disabling, the veteran submitted a notice of disagreement 
that was received in January April 1997.  The record reflects 
that the RO subsequently increased the award to 30 percent by 
rating action dated in June 1997 and noted that the issue 
would be removed from appeal.  No further action was taken in 
this regard.  It is well established, however, that the 
veteran is presumed to be seeking the maximum schedular 
rating for a service-connected disability.  See AB v. Brown, 
6 Vet. App. 35 (1993). 2002.  Therefore, as the appeal as to 
this issue appears not to have been withdrawn, it is 
continued.  It has not been addressed in a statement of the 
case and this should be accomplished.  See Manlincon v. West, 
12 Vet. App. 238 (1998).

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The RO should specifically inform 
the veteran of the evidence and 
information necessary to substantiate 
his claim for an earlier effective date 
for PTSD, of any evidence and 
information that he should provide in 
support of the claims, and the 
assistance that the RO will provide in 
obtaining evidence and information on 
his behalf.  The RO must also review 
the claims file and ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the 
decisions in Quartuccio, Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should issue a statement of 
the case to the veteran and his 
representative pertaining to the issue 
of a rating in excess of 30 percent for 
reflex sympathetic dystrophy of the 
right foot.  The veteran should be 
advised of the applicable time period 
for perfecting an appeal as to this 
issue.  The RO is informed that this 
issue is not before the Board until 
timely perfected.

3.  Thereafter, if otherwise in order, 
the RO should readjudicate the 
appellant's claim of entitlement to an 
earlier effective date for service 
connection for PTSD based on all the 
evidence of record and all governing 
legal authority, including the VCAA.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond thereto.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




